

  LOCK-UP AGREEMENT


This Lock-Up Agreement (this “Agreement”), effective as of March 1, 2012 (the
“Effective Date”), is by and between Omnitek Engineering Corp., a California
corporation (the “Company”) whose principal place of business is 1945 S. Rancho
Sante Fe Road, San Marcos, CA 92078, and Peter W. Petersen (“Shareholder”),
whose address is 2954 Corte Diana, Carlsbad, CA 92009.


Recitals


A.           Whereas, as of the date hereof, Shareholder is the beneficial and
owner of record of 580,000 shares of common stock of the Company (the “Covered
Shares”) represented by the following certificates:


Certificate
Number                                           Shares                     
                      
Certificate No. 1096                                         300,000
Certificate No. 1327                                         280,000


B.           Whereas, the Company anticipates undertaking efforts to raise
working capital for the Company, that may or may not be completed or if
completed, may or may not be beneficial to the Company and its shareholders (the
“Financing Efforts”); and


C.           Whereas, in furtherance of the Financing Efforts of the Company,
the Shareholders has agreed to enter into this Agreement and to restrict the
private and public sale, assignment, transfer, conveyance, hypothecation or
alienation of the Covered Shares, on the terms set forth below.


Agreement


NOW, WHEREFORE,   for valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, and intending to be legally bound hereby, the
parties hereto agree as follows:


1.           Lock-Up.


(a)           The Shareholder hereby agrees that during the Lock-Up Period, that
within any calendar month the Shareholder will not, directly or indirectly, on
his, her or its own behalf, or on behalf of entities, family members or trusts
affiliated with or controlled by him, her or it, offer, sell, agree to offer or
sell, solicit offers to purchase, grant any call option or purchase any put
option with respect to, pledge, borrow or otherwise dispose of  more than an
aggregate of 58,000 Covered Shares.  For purposes of this agreement, “Lock-Up
Period” shall mean a period of ten (10) months commencing on the Effective Date
and terminating on December 31, 2012.


(b)           For the purposes of this Agreement the term Transfer shall mean
any offer, pledge, sell, contract to sell, sell any option or contract to
purchase, purchase any option or contract to sell, grant any option, right or
warrant to purchase or otherwise transfer or dispose of, directly or indirectly,
any Covered Shares, or Shareholder entering into swap or any other agreement or
any transaction that transfers, in whole or in part, directly or indirectly, the
economic consequence of ownership of the Covered Shares.


(c)           Except as set forth below, the Shareholder hereby authorizes the
Company during the Lock-Up Period to cause any transfer agent for the Covered
Shares to decline to transfer, and to note stop transfer restrictions on the
stock register and other records, consistent with the terms of this Agreement,
relating to, the Covered Shares for which the Shareholder is the record holder
and, in the case of the Covered Shares for which the Shareholder is the
beneficial but not the record holder, agrees during the Lock-Up Period to cause
the record holder to cause the relevant transfer agent to decline to transfer,
and to note stop transfer restrictions on the stock register and other records
relating to, its share of the Covered Shares.
 
 
 
Page 1 of 5

--------------------------------------------------------------------------------

 

 
(d)           Authorization ad Instructions to Transfer Agent.  To facilitate
the efficient delivery of shares to be sold by the Shareholder hereunder, and
compliance with the terms of this Agreement, the Company shall authorize that
the certificates currently representing the Covered Shares be broken down into
10 certificates representing 58,000 shares each, all of which shall be issued
without restrictive legend.  The Company hereby authorizes and instructs
Colonial Stock Transfer Co., to deliver certificates representing the Covered
Shares, to the Shareholders as follows:


(i)      a certificate representing 58,000 shares immediately;
(ii)     a certificate representing 58,000 shares on April 1, 2012;
(iii)    a certificate representing 58,000 shares on May 1, 2012;
(iv)    a certificate representing 58,000 shares on June 1, 2012;
(v)     a certificate representing 58,000 shares on July 1, 2012;
(vi)    a certificate representing 58,000 shares on August 1, 2012;
(vii)   a certificate representing 58,000 shares on September 1, 2012;
(viii)  a certificate representing 58,000 shares on October 1, 2012;
(ix)    a certificate representing 58,000 shares on November 1, 2012;
(x)     a certificate representing 58,000 shares on December 1, 2012.


2.           Representation and Warranties of Shareholder. The Shareholder
hereby represents and warrants to the Company that:


(a)           The Shareholder is the record owner of the Covered Shares of
Common Stock of the Company as set forth herein.


(b)           This Agreement has been duly authorized, executed and delivered
by, and constitutes a valid and binding agreement of, the Shareholder,
enforceable against the Shareholder in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws of general application
respecting creditors' rights and by general equitable principles.


(c)           Neither the execution and delivery of this Agreement nor the
consummation by the Shareholder of the transactions contemplated hereby will
result in a violation of, or a default under, or conflict with, any contract,
trust, commitment, agreement, understanding, arrangement or restriction of any
kind to which the Shareholder is a party or bound or to which the Shareholder's
Shares are subject, other than a violation, default or conflict which does not
materially impair the ability of the Shareholder to perform its obligations
under this Agreement.  Consummation by the Shareholder of the transactions
contemplated hereby will not violate, or require any consent, approval, or
notice under, any provision of any judgment, order, decree, statute, law, rule
or regulation applicable to the Shareholder or the Shareholder's Shares.


3.           Covenants.


(a)           The Shareholder agrees with, and covenants to, the Company that
the Covered Shares and the certificates representing the Covered Shares are now,
and at all times all such shares then held will be, held by the Shareholder, or
by a nominee or custodian for the benefit of such Shareholder, free and clear of
all liens, security interest, proxies, voting trusts or voting agreements or any
other encumbrances whatsoever, and that it shall not (i) grant any proxy, power
of attorney or other authorization in or with respect to such shares, except for
this Agreement or (ii) deposit such shares into a voting trust or enter into a
voting agreement or arrangement with respect to such shares, except for any
arrangements which do not materially impair the ability of the Shareholder to
perform its obligations under this Agreement.
 
 
 
Page 2 of 5

--------------------------------------------------------------------------------

 


 
(b)           The Shareholder shall use commercially reasonable efforts to take,
or cause to be taken, all necessary actions, and to do, or cause to be done all
things necessary, proper or advisable under this Agreement.


4.           Miscellaneous.


(a)           Headings.  The section headings herein are for convenience only
and shall not affect the construction hereof.


(b)           Governing Law; Venue. This Agreement is being executed and
delivered, and is intended to be performed, in the State of California, and to
the extent permitted by law, the execution, validity, construction, and
performance of this Agreement shall be construed and enforced in accordance with
the laws of the State of California without giving effect to conflict of law
principles.  This Agreement shall be deemed made and entered into in San Diego
County, State of California and venue for any Proceeding as defined below, in
connection with this Settlement Agreement shall be in San Diego County,
California.


(c)           Severability. If any term, provision, covenant or restriction of
this Agreement is held to be invalid, void or unenforceable, the remainder of
the terms, provisions, covenants and restrictions of this Agreement shall remain
in full force and effect and shall in no way be affected, impaired or
invalidated.


(d)           Enforcement of Agreement. The parties agree that the Company would
be irreparably damaged if for any reason the Shareholders failed, in breach of
its obligations hereunder, to perform any of its obligations under this
Agreement, and the Company would not have an adequate remedy at law for money
damages in such event. Accordingly, the Company shall be entitled to specific
performance and injunctive and other equitable relief to enforce the performance
of this Agreement by the Shareholder; and, if the Company should institute an
action or proceeding seeking specific enforcement of the provisions hereof, the
Shareholder hereby waives the claim or defense that the Company has an adequate
remedy at law and hereby agrees not to assert in any such action or proceeding
the claim or defense that such a remedy at law exists. This provision is without
prejudice to any other rights that the Company may have against the Shareholder
for any failure to perform its respective obligations under this Agreement.


(e)           Amendments; Entire Agreement. This Agreement may not be modified,
amended, altered or supplemented, except upon the execution and delivery of a
written agreement executed by the Company and the Shareholder.  This Agreement
contains the entire agreement between the parties hereto with respect to the
subject matter hereof and supersedes all prior and contemporaneous agreements
and understandings, oral or written, with respect to such transactions.


(f)           [Intentionally Deleted]
 
 
 
Page 3 of 5

--------------------------------------------------------------------------------

 


 
(g)           Counterparts; Facsimile Signatures.  This Agreement may be
executed in one or more counterparts, each of which shall be deemed an original
and all of which together shall constitute one and the same
agreement.  Facsimile signatures shall be sufficient for execution of this
Agreement.


(h)           Independent Advice of Counsel.  The Parties hereto, and each of
them, represent and declare that in executing this Agreement they relied solely
upon their own judgment, belief, knowledge and the advice and recommendations of
their own independently selected counsel, concerning the nature, extent, and
duration of their rights and claims, and that they have not been influenced to
any extent whatsoever in executing the Agreement by any representations or
statements covering any matters made by any other party or that party’s
representatives hereto.


(i)           Notices. All notices, requests, demands and other communications
under this Agreement, shall be in writing and shall be deemed to have been duly
given on the date of service if served personally on the party to whom notice is
to be given or within five (5) business days if mailed to the party to whom
notice is to be given, by first-class mail, registered, or certified, postage
prepaid and properly addressed as follows:


If to Omnitek, addressed to:
Omnitek Engineering Corp.
Attn: Werner Funk
1945 S. Rancho Sante Fe Rd.
San Marcos, CA 92078


If to Chachas Law Group P.C.,, addressed to:
Chachas law Group P.C.
Attn: George G. Chachas
2445 Fifth Avenue
Suite 440
San Diego, CA 92101


If to Shareholder, addressed to:
Peter W. Petersen
2954 Corte Diana
Carlsbad, CA 92009


or to such other address as such party may hereafter specify for the purpose by
notice to the other party hereto.


(j)           Expenses. Each party hereto shall pay its own expenses incurred in
connection with this Agreement, except as otherwise specifically provided
herein.


(k)           Survival. All representations, warranties and covenants contained
herein shall survive the execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby.



 
Page 4 of 5

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be signed
as of the day and year first above written.




THE COMPANY




OMNITEK ENGINEERING CORP.


/s/ Werner Funk
_____________________________________________
Werner Funk
Its: President




SHAREHOLDER


/s/ Peter W. Petersen
_____________________________________________
Peter W. Petersen





 
Page 5 of 5

--------------------------------------------------------------------------------

 
